Citation Nr: 1710008	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected peripheral vascular disease, status post vascular surgery.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to peripheral vascular disease, status post vascular surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran presented testimony before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is contained in the Veterans Appeals Control and Locator System (VACOLS).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, erectile dysfunction had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  In light of the favorable disposition and the remand below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

The Veteran asserts that his erectile dysfunction had onset during service.  In an April 2011 statement, he described no longer being able to obtain an erection by fall 1978, during his military service.  He also stated that he had experienced the problem since that time.  In addition, the Veteran reported that his erectile dysfunction began at the same time as his service-connected peripheral vascular disease during his military service.  At the January 2017 Board hearing, the Veteran testified that his erectile dysfunction began during his military service.  Specifically, he indicated that he first had the problem in 1978 but that he did not report the problem until 1990.  The Veteran described his marital relationship at that time as almost being "a divorce."  In private treatment records from February 2004, the Veteran reporting having erectile dysfunction beginning in 1977.  In addition, July 1979 treatment notes records from the Peterson Air Force Base document the Veteran reporting family difficulties, corroborating his testimony that his erectile dysfunction was at least occurring contemporaneous to family difficulties.  

The Veteran presented for a VA examination in August 2012.  The Veteran reported initially being seen for impotence in 1990 but with the onset of his erectile dysfunction action in 1978.  He described being too embarrassed to seek treatment for the condition until 1990.  The examiner noted that the record contained an undated treatment note documenting a history of onset of erectile dysfunction at 47 years of age, in 1988, after the service and a treatment note from February 2001 reporting impotence was secondary to myocardial infarction from that month or the Veteran's claudication of the lower extremities.  In contrast, the examiner noted that the Veteran presented his history of erectile dysfunction in a credible manner, and in his opinion, the reported onset date of erectile dysfunction in undated treatment note could have been an error in history taking.  

Regarding the February 2001 treatment record that documents impotence being attributed to the Veteran's myocardial infarction and claudication, the examiner disagreed, indicating that there was no evidence that the heart attack or the peripheral vascular disease caused erectile dysfunction.  The examiner further opined that erectile dysfunction was not the result of service-connected peripheral vascular disease.  Specifically, the examiner noted that although peripheral vascular disease shares risk factors with erectile dysfunction, such as smoking and hyperlipidemia, and shares pathophysiology in the form of endothelial dysfunction, the vascular disease did not cause erectile dysfunction.  Significantly, the examiner referred to the Veteran's report that erectile dysfunction began in 1978, at the same time as his claudication, referring to a contemporaneous onset, just not necessarily a causal connection.  

As noted above, the Veteran has testified that he has experienced erectile dysfunction since approximately one year prior to his retirement from active duty.  The Veteran is competent to report on the nature of this disability, and the Board finds his testimony to be credible.  In addition, the August 2012 examiner provided a negative opinion as to whether the Veteran's erectile dysfunction is causally related to service-connected peripheral vascular disease.  However, the examiner did not indicate that erectile dysfunction was not related to service.  Rather, the examiner conceded that the Veteran was credible during the clinical interview and that records from 2001 could be an error in history taking.  

In short, the Veteran's testimony and statements are competent evidence that he had symptoms of erectile dysfunction during his military service.  The VA examiner acknowledged the possibility of inservice onset if the statements were correct.  Absent competent evidence rebutting the Veteran's statements, the Board resolves reasonable doubt in his favor and finds that the Veteran's erectile dysfunction had onset during his military service.  Hence, service connection for erectile dysfunction is granted.  38 C.F.R. § 3.303(a).  As the Board is granting the disability on a direct theory of entitlement, there is no need for the Board to address the Veteran's claim on a secondary theory.


ORDER

Service connection for erectile dysfunction is granted.  



REMAND

Regrettably, a remand is necessary to afford the Veteran an adequate examination for his claim of entitlement to service connection for coronary artery disease.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

VA provided an examination for the Veteran's claim of entitlement to service connection for coronary artery disease in August 2012.  The examiner diagnosed coronary artery disease that was initially diagnosed after the Veteran suffered a myocardial infarction in 1992.  He underwent a four vessel coronary artery bypass graft in 1997.  The examiner opined that smoking and hyperlipidemia were the causes of coronary artery disease, status post myocardial infarction and bypass surgery.  The examiner opined that coronary artery disease was less likely than not proximately due to or the result of the Veteran's peripheral vascular disease.  As rationale, the examiner stated that peripheral vascular disease does not cause or aggravate coronary artery disease.  The examiner found that the two conditions, however, shared risk factors such as smoking or hyperlipidemia.  This opinion is inadequate because the examiner did not supply a rationale for his conclusion.  Rather, he emphasized that coronary artery disease and peripheral vascular disease share the same risk factors.  This does not support a finding that peripheral vascular disease did not cause or aggravate coronary artery disease.  

In October 2012, the Veteran submitted a statement from PC, a certified physician's assistant, who had been the Veteran's primary care provider at the United States Air Force Academy.  Based on a review of the Veteran's "Service Member Record", PC opined that it was more likely than not that the Veteran's peripheral vascular disease, coronary artery disease, and erectile dysfunction manifested as a result of his dyslipidemia during his service.  The Board has reviewed the Veteran's service treatment records and notes that they are silent for any indication that the Veteran had dyslipidemia during his service.  Further, the Veteran's peripheral vascular disease is service-connected by way of a favorable nexus opinion rendered in January 2012 when a VA examiner opined that the diagnosed condition was related to annotations of "leg cramps" during the Veteran's military service.  As such, service connection may not be granted solely on this opinion.  

Next, during his hearing in January 2017, the Veteran submitted a contemporaneous opinion from DS, a certified registered nurse anesthetist.  Noting his extensive exposure to patients with peripheral vascular disease and coronary artery disease, DS reported that he considered the two diseases to "go hand in hand."  Elaborating, DS indicated that if a patient presents with peripheral vascular disease or coronary artery disease, it is "automatically presumed" that they have both diseases and a plan of care would be designed accordingly.  DS noted that this was true even if there is no evidence of concurrent disease in their history.  The same risk factors are causative factors of both, and DS had "never personally" seen a patient who presented with peripheral vascular disease or coronary artery disease without having some degree of both.  This opinion tends to show that peripheral vascular disease and coronary artery disease often exist together.  And while the Board understands that the opining professional was attempting to show that coronary artery disease had onset contemporaneous to the Veteran's peripheral vascular disease, this opinion, alone, is not sufficient to support such a finding.  Further, this opinion does not support a finding that coronary artery disease is caused or aggravated by peripheral vascular disease.  Thus, this opinion is inadequate evidence to support service connection.

In light of the various opinions of record, all of which are insufficient to decide the claim of entitlement to service connection for coronary artery disease, the Board finds that remand is appropriate to obtain an opinion that reflects consideration of the various opinions of record and adequately addresses the Veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an appropriate medical opinion to determine the etiology of the Veteran's coronary artery disease.  If possible, the opinion should be provided by an examiner who has not previously provided an opinion in the instant matter.  The entire claims file must be made available to and be reviewed by the examiner.  If determined necessary, provide the Veteran with an examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

a. The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease had onset in or is otherwise related to his military service.  

b. The examiner must also provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that coronary artery disease was caused or permanently aggravated by service-connected peripheral vascular disease.  

In providing the opinions, the examiner must specifically address the August 2012 VA examination, the October 2012 opinion from PC, and the January 2017 opinion from DS.  


4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


